Sims sued the city for injuries sustained by him by driving his buggy at night against a water-plug or hydrant in one of the streets. He claimed that the city had caused this plug to be placed in the roadway used for vehicles (the usual place for locating such plugs being in the center of the streets), and that there were no lights at or near the place and nothing to give warning of the location of the plug, he being ignorant of the same. He obtained-a verdict, and defendant’s motion for a new trial was overruled. The material ground of the motion is, that the court erred in charging the jury thus: “The city having undertaken to light its streets, it was their duty, after they undertook to light that street, to have lighted the street in such a manner as parties could see any obstruction in the street.”